NUMBER 13-20-00566-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG

          IN THE INTEREST OF G.C., J.C., A.C., A.C., CHILDREN


     On Appellant’s First Motion for Extension of Time to File Brief.


                                      ORDER
            Before Justices Benavides, Longoria, and Tijerina
                            Order Per Curiam

      This is an appeal of a final order terminating parental rights. Appellant K.C. has

filed a first motion for extension of time to file a brief. Appellant’s brief was due on

February 22, 2021. Appellant has requested a ten-day extension to file a brief.

      Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals but include additional expedited

deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The

intermediate appellate courts are directed to ensure “as far as reasonably possible” that
these appeals are brought to final disposition within 180 days of the date the notice of

appeal is filed. TEX. R. JUD. ADMIN. 6.2(a). Given the nature of these cases and the

shortened appellate deadlines, it is the policy of this Court to limit extensions of time to

file a brief in such cases to one ten-day extension of time absent truly extraordinary

circumstances. See TEX. R. APP. P. 38.6(d).

       This Court, having fully examined and considered appellant’s motion is of the

opinion that, in the interest of justice, appellant’s first motion for extension of time to file a

brief should be granted with order. The Court, however, requires strict adherence to the

briefing rules in appeals of parental termination cases, such as this appeal, and looks with

disfavor upon the delay caused by such extension requests. See TEX. R. APP. P. 38.6;

see also id. at R. 28.4.

       The Court GRANTS appellant’s first motion for extension of time. This motion is

GRANTED insofar as the Court will extend appellant’s deadline to file the brief for ten (10)

days as requested by appellant. Further motions for extension of time will not be favorably

entertained by this Court, absent extraordinary circumstances.



                                                                           PER CURIAM



Delivered and filed on the
23rd day of February, 2021.




                                                2